 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Arrion Donta Wright,                                     Case No.: 2:19-cv-00986-JAD-CWH

 4          Plaintiff                                     Order Transferring Case to Unofficial
                                                                   Northern Division
 5 v.

 6 Renee Baker, et al.,

 7          Defendants

 8         Petitioner Arrion Donta Wright, who is in custody at the Lovelock Correctional Center,

 9 filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254 but no filing fee or application

10 to proceed in in forma pauperis. Wright filed this action in the unofficial southern division of

11 the court, but he is proceeding pro se and is incarcerated in the unofficial northern division of the

12 court. Under Local Rule IA 1-8(a), a pro se inmate must proceed in the unofficial division of the

13 court in which the inmate is held when the matter is commenced.

14         IT IS THEREFORE ORDERED that this action is transferred to the unofficial northern

15 division of this court for all further proceedings. The Clerk of Court is directed to transfer and

16 reopen this matter as a new action under a new docket number in the northern division, and the

17 action under this docket number shall be closed without prejudice to Wright regarding any

18 federal limitation period and filing fee.

19                                                         ___________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
20                                                                                      June 11, 2019

21

22

23
